Affirmed and Opinion filed December 22, 2020.




                                 In The

                  Fourteenth Court of Appeals

                           NO. 14-19-00731-CV

THE REPUBLIC TAVERN AND MUSIC HALL, LLC D/B/A LAURENZO’S
 BAR AND GRILL; ADVANCED DIAGNOSTICS MANAGEMENT, LLP;
   COGNIZANT MANAGEMENT SOLUTIONS, LLC; LANDMARK
HOUSTON HOSPITALITY GROUP, LLC; MIDTOWN SCOUTS SQUARE,
 LLC; MIDTOWN SCOUTS SQUARE PROPERTY, LP; ZOO CAPITAL
HOLDINGS, LLC; ATUL “LUCKY” CHOPRA; NEERAJ “NEIL VERMA;
             AND JOSEPH B. LENAHAN, Appellants

                                   V.
       LAURENZO’S MIDTOWN MANAGEMENT, LLC, Appellee

                 On Appeal from the 189th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2018-69411

                             OPINION
       In this interlocutory appeal, the appellants challenge the trial court’s denial of
their motion under the Texas Citizens Participation Act (“the TCPA”)1 for dismissal
of the claims against them. Because we conclude that the TCPA does not apply to
the claims at issue, we affirm the trial court’s ruling.

                                      I. BACKGROUND

       The Republic Tavern & Music Hall, LLC (“Republic”) operated a restaurant
in downtown Houston. The Laurenzo family has successfully operated restaurants
for decades, and Republic contracted with Roland Laurenzo’s company, Laurenzo’s
Midtown Management, LLC (“Midtown”), to convert and manage the restaurant as
“Laurenzo’s Bar & Grill.”

       The enterprise failed, and Republic sued Midtown for breach of fiduciary duty
and breach of contract. Republic included in the suit seventeen other individuals and
entities associated in some way with the Laurenzo family’s restaurants,2 alleging
conspiracy, knowing participation in a breach of fiduciary duty, fraud, fraudulent
inducement, theft, conversion, constructive trust, unjust enrichment, quantum
meruit, assumpsit, money had and received, promissory estoppel, fraudulent
transfer, and vicarious liability under veil-piercing and joint-enterprise theories.

       Midtown asserted counterclaims against Republic and against nine third-party
defendants associated with Republic or with Republic’s owner, Dr. Atul “Lucky”


       1
          See TEX. CIV. PRAC. & REM. CODE ANN. § 27.001–.011. The TCPA was amended in 2019,
but this case is governed by the version of the TCPA immediately preceding those amendments.
See Citizens Participation Act, 82d Leg., R.S., ch. 341, § 2, 2011 TEX. GEN. LAWS 961, 961
(amended 2013 & 2019); Act of May 24, 2013, 83d Leg., R.S., ch. 1042, § 2, 2013 TEX. GEN.
LAWS 2499, 2499 (amended 2019).
       2
         Midtown’s co-defendants are Roland Laurenzo, Domenic Laurenzo, Leo Kelleher, Domco, Inc.
d/b/a Mark’s BBQ & Catering, ETKF, Inc., El Tiempo Vintage Park, LLC, El Tiempo Elmdale, LLC, El
Tiempo Woodlake, LLC, El Tiempo IP, LLC, El Tiempo Washington, LLC, El Tiempo 1308 Annex, LLC,
El Tiempo Richmond, LLC, El Tiempo 290, LLC, ETC Stafford, LLC, El Tiempo Cantina Catering, LLC,
El Tiempo Franchise Group, LLC, and 4412 Washington, LLC.
                                               2
Chopra, alleging breach of contract, fraud, conspiracy to defraud, unjust enrichment,
quantum meruit, and alter ego. We refer to the third-party defendants collectively as
“the Chopra Parties.”3

      Pursuant to the TCPA, Republic and the Chopra Parties moved to dismiss
Midtown’s claims against them. The trial court denied the motion.

      In five issues, Republic and the Chopra Parties argue that (a) the TCPA
applies to Midtown’s claims; (2) Midtown failed to establish that the TCPA’s
commercial-speech exemption applies; (3) Republic and the Chopra Parties
established affirmative defenses to some of Midtown’s claims; (4) Midtown failed
to establish a prima facie case for each element of its claims; and (5) Republic is
entitled to recover attorney’s fees, costs, other expenses, and sanctions against
Midtown.

                                  II. GOVERNING LAW

      The TCPA was enacted “to encourage and safeguard the constitutional rights
of persons to petition, speak freely, associate freely, and otherwise participate in
government to the maximum extent permitted by law and, at the same time, protect
the rights of a person to file meritorious lawsuits for demonstrable injury.” 4 It does
so by authorizing a party to file a motion to dismiss a legal action that “is based on,
relates to, or is in response to a party’s exercise of the right of free speech, right to
petition, or right of association.”5 A “legal action” is defined as “a lawsuit, cause of
action, petition, complaint, cross-claim, or counterclaim or any other judicial

      3
          The third-party defendants are Chopra, Neeraj “Neil” Verma, Joseph B. Lenahan,
Advanced Diagnostics Management, LLP, Cognizant Management Solutions, LLC, Landmark
Houston Hospitality Group, LLC, Midtown Scouts Square, LLC, Midtown Scouts Square
Property, LP, and Zoo Capital Holdings, LLC.
      4
          TEX. CIV. PRAC. & REM. CODE ANN. § 27.002.
      5
          Former TEX. CIV. PRAC. & REM. CODE ANN. § 27.003(a).

                                             3
pleading or filing that requests legal, declaratory, or equitable relief.”6 Thus,
“dismissal under the TCPA is determined not by the action as a whole but on a claim-
by-claim basis.” Landry’s, Inc. v. Animal Legal Def. Fund, 566 S.W.3d 41, 72 n.19
(Tex. App.—Houston [14th Dist.] 2018, pet. granted).

      The movant bears the initial burden to demonstrate by a preponderance of the
evidence that the legal action is based on, relates to, or is in response to the movant’s
exercise of the right of free speech, the right to petition, or the right of association.7
If the movant satisfies this initial burden, then the burden shifts to the nonmovant to
establish by clear and specific evidence a prima facie case for each essential element
of the claim in question.8 If the nonmovant does so, then the burden shifts back to
the movant to establish by a preponderance of the evidence each essential element
of a valid defense.9 Whether the parties have met these respective burdens is a
question of law, which we review de novo. See Dall. Morning News, Inc. v. Hall,
579 S.W.3d 370, 377 (Tex. 2019).

      We similarly apply the de novo standard of review to matters of statutory
construction. See Bush v. Lone Oak Club, LLC, 601 S.W.3d 639, 647 (Tex. 2020).
“[W]e construe [a] statute’s words according to their plain and common meaning,
unless a contrary intention is apparent from the context, or unless such a construction
leads to absurd results.” Youngkin v. Hines, 546 S.W.3d 675, 680 (Tex. 2018)
(quoting City of Rockwall v. Hughes, 246 S.W.3d 621, 625–26 (Tex. 2008))
(citations omitted; alterations in original).



      6
          Former TEX. CIV. PRAC. & REM. CODE ANN. § 27.001(6).
      7
          Id. § 27.005(b).
      8
          TEX. CIV. PRAC. & REM. CODE ANN. § 27.005(c).
      9
          Former TEX. CIV. PRAC. & REM. CODE ANN. § 27.005(d).

                                             4
                                       III. ANALYSIS

       In their first issue, Republic and the Chopra Parties argue that they met their
initial burden to establish by a preponderance of the evidence that Midtown’s claims
against them are encompassed by the TCPA because the claims are based on, related
to, or in response to their exercise of the right of free speech, the right to petition, or
the right of association. We address each of these contentions in turn.

A.     Exercise of the Right of Free Speech

       Republic and the Chopra Parties moved to dismiss Midtown’s fraud and
conspiracy-to-defraud claims on the ground that those claims “are based on, related
to, and in response to [Republic’s and the Chopra Parties’] alleged statements that
they ‘would and could fund’ Midtown’s renovation and operation of the
restaurant.”10 According to Republic and the Chopra Parties, the TCPA applies to
these claims because they are “based on, relate[d] to, or . . . in response to [their]
exercise of the right of free speech.”11 Republic and the Chopra Parties further
represent that “Midtown admits that the TCPA applies” and that “Midtown admitted
its claims are based on, related to, and in response to alleged statements by [Republic
and the Chopra Parties] that are in connection with issues related to Midtown’s
goods, products, and services in the marketplace.” We disagree both with Republic’s
and the Chopra Parties’ conclusions and with their characterization of the record.

       The statement at issue does not fall within the TCPA’s definition of the
“exercise of the right of free speech.” The TCPA defines the “exercise of the right


       10
           In its fraud claim, Midtown alleged that Republic and the Chopra Parties alleged that
they—Republic and the Chopra Parties—would and could fund the restaurant; however, in its
claim for conspiracy to defraud, Midtown alleged that Republic and the Chopra Parties represented
only that Republic would and could fund the restaurant.
       11
            See former TEX. CIV. PRAC. & REM. CODE ANN. § 27.003(a).

                                               5
of free speech” as “a communication made in connection with a matter of public
concern.”12 “‘Communication’ includes the making or submitting of a statement or
document in any form or medium, including oral, visual, written, audiovisual, or
electronic.”13 In the version of the TCPA applicable here, a “matter of public
concern” was defined to include “a good, product, or service in the marketplace.”14
As explained in Creative Oil & Gas, LLC v. Lona Hills Ranch, LLC, 591 S.W.3d
127, 134 (Tex. 2019), “The ‘in the marketplace’ modifier suggests that the
communication about goods or services must have some relevance to a wider
audience of potential buyers or sellers in the marketplace, as opposed to
communications of relevance only to the parties to a particular transaction.” Because
they are not relevant to a wider audience of potential buyers or sellers, such
“communications, with a limited business audience concerning a private contract
dispute, do not relate to a matter of public concern under the TCPA.” Id. at 136. “A
private contract dispute affecting only the fortunes of the private parties involved is
simply not a ‘matter of public concern’ under any tenable understanding of those
words.” Id. at 137.

      The alleged representations about the restaurant’s funding was made to a
limited business audience concerning the private contract dispute between Republic
and Midtown. Because the statement is not relevant to a wider audience of potential
buyers or sellers of Midtown’s services, the statement was not made “in connection
with a matter of public concern.”




      12
           TEX. CIV. PRAC. & REM. CODE ANN. § 27.001(3)
      13
           Id. § 27.001(1).
      14
           Former TEX. CIV. PRAC. & REM. CODE ANN. § 27.001(7)(E) (repealed 2019).

                                              6
         Nor has Midtown made a contrary admission. Republic and the Chopra Parties
have merely inferred such admissions from the statement in Roland Laurenzo’s
business-record affidavit, “[Midtown] is primarily engaged in the business of selling
or leasing goods or services. The statements and/or conduct forming the basis of the
parties’ claims and counterclaims in this lawsuit arises [sic] out of the sale or lease
of goods and services by [Midtown].” Midtown has consistently maintained that the
statements concern “an isolated business dispute which does not affect the general
public or the marketplace at large.” We agree.

         We overrule the free-speech portion of Republic and the Chopra Parties’ first
issue.

B.       Exercise of the Right to Petition

         Republic and the Chopra Parties also moved to dismiss all of Midtown’s
claims against them on the ground that Midtown’s claims were asserted against them
in response to Republic’s claims, and thus, Midtown’s claims were raised in
response to their exercise of the right to petition. See TEX. CIV. PRAC. & REM. CODE
ANN. § 27.001(4)(A)(i) (“‘Exercise of the right to petition’ means . . . a
communication in or pertaining to . . . a judicial proceeding . . . .”). Republic had
sued Midtown and seventeen other defendants connected in some way to Midtown
or to Midtown’s owner Roland Laurenzo, and according to Republic and the Chopra
Parties, Midtown filed a “revenge pleading” against them because Midtown or its
counsel was “enraged” that Republic refused to dismiss the claims against
Midtown’s co-defendants. We conclude that this argument is without merit.

         First, this complaint can be raised only by the party who exercised the right to
petition. See former TEX. CIV. PRAC. & REM. CODE ANN. § 27.003(a) (“If a legal
action is based on, relates to, or is in response to a party’s exercise of the . . . right


                                             7
to petition . . . , that party may file a motion to dismiss the legal action.” (emphasis
added)); Lang v. Knowles, No. 01-18-00268-CV, 2019 WL 4065015, at *6 (Tex.
App.—Houston [1st Dist.] Aug. 29, 2019, pet. denied) (mem. op.). Republic and the
Chopra Parties take the position that Midtown sued them only because Republic
refused to dismiss claims against Midtown’s seventeen co-defendants, but the claims
against Midtown and its co-defendants were asserted only by Republic, not by any
of the Chopra Parties. Given their position that Midtown’s claims are in response
only to Republic’s exercise of the right to petition, only Republic is authorized to
seek dismissal of the claims against it on this basis.

       Second, we must disregard Republic’s assertion about the feelings of
Midtown or its counsel. No evidence supports Republic’s characterization, which is
contrary not only to the standard of review, which requires us to consider the
pleadings and evidence in the light favorable to the nonmovant, but also to the
mandatory presumption that pleadings are filed in good faith. See, e.g., Porter-
Garcia v. Travis Law Firm, P.C., 564 S.W.3d 75, 84 (Tex. App.—Houston [1st
Dist.] 2018, pet. denied) (in reviewing the ruling on a motion to dismiss under the
TCPA, the appellate court considers the pleadings and the evidence in the light
favorable to the nonmovant); TEX. R. CIV. P. 13 (“Courts shall presume that
pleadings, motions, and other papers are filed in good faith”); GTE Commc’ns Sys.
Corp. v. Tanner, 856 S.W.2d 725, 731 (Tex. 1993) (“Rule 13 prescribes that courts
presume that papers are filed in good faith.”).

       Thus pared down, Republic’s argument rests entirely on the assumption that
Midtown asserted claims against Republic because Republic asserted, and persisted
in pursuing, claims against Midtown.15 But Midtown’s factual allegations are solely

       15
             Under this reasoning, all claims asserted by a defendant, either as a counterclaimant or
as a third-party plaintiff, would be claims “in response to . . . a communication in or pertaining
to . . . a judicial proceeding,” because by definition, such claims can be brought only by a party
                                                 8
concerned with private communications outside of, and unrelated to, any judicial or
governmental proceeding. See Hersh v. Tatum, 526 S.W.3d 462, 467 (Tex. 2017)
(noting that the basis of a legal action is determined by the pleader’s allegations).
Such claims do not implicate the right to petition. See Bumjin Park v. Suk Baldwin
Props., LLC, No. 03-18-00025-CV, 2018 WL 4905717, at *3 (Tex. App.—Austin
Oct. 10, 2018, no pet.) (mem. op.) (counterclaims were not based on, related to, or
in response to the exercise of the right to petition where the counterclaims relied
only on allegations of fact outside the context of the lawsuit). We decline to hold
that the TCPA’s applicability turns solely on which party won the race to the
courthouse. See, e.g., Marrujo v. Wisenbaker Builder Servs., Inc., No. 01-19-00056-
CV, 2020 WL 7062318, at *9 (Tex. App.—Houston [1st Dist.] Dec. 3, 2020, no pet.
h.) (mem. op.) (right to petition not implicated by the mere fact that the claims were
brought after the defendant was sued).

       In sum, Midtown’s claims as a counterclaimant and third-party plaintiff do
not rely upon, or even mention, any communication by any party “in or pertaining
to . . . a judicial proceeding.” Because Midtown’s claims are independent of any
such communication, we overrule the right-to-petition portion of Republic and the
Chopra Parties’ first issue.

C.     Exercise of the Right of Association

       Lastly, Republic and the Chopra Parties argue that they established by a
preponderance of the evidence that Midtown’s claims against them are “based on,
related to, and in response to” their exercise of the right of association, defined in


who has already been sued. See, e.g., TEX. R. CIV. P. 51(a), 80, 81; see also Counterclaim, BLACK’S
LAW DICTIONARY (11th ed. 2019) (defining “counterclaim” as “[a] claim for relief asserted against
an opposing party after an original claim has been made”); Third-Party Plaintiff, BLACK’S LAW
DICTIONARY (11th ed. 2019) (defining third-party plaintiff as “[a] defendant who files a pleading
in an effort to bring a third party into the lawsuit.”).

                                                9
the applicable version of the TCPA to mean “a communication between individuals
who join together to collectively express, promote, pursue, or defend common
interests.”16

       The word “common” is not defined in the TCPA, so we “apply the term’s
common, ordinary meaning, derived first from applicable dictionary definitions,
unless a contrary meaning is apparent from the statute’s language.” City of Fort
Worth v. Rylie, 602 S.W.3d 459, 467 n.19 (Tex. 2020). “[I]f an undefined term has
multiple meanings, we recognize and apply only the meanings that are consistent
with the statutory scheme as a whole.” Greater Hous. P’ship v. Paxton, 468 S.W.3d
51, 58 (Tex. 2015). “[W]hen an undefined term has multiple common meanings, the
definition most consistent within the context of the statute’s scheme applies.” State
v. $1,760.00 in U.S. Currency, 406 S.W.3d 177, 180–81 (Tex. 2013) (per curiam).

       In Kawcak v. Antero Resources Corporation, 585 S.W.3d 566 (Tex. App.—
Fort Worth 2019, pet. denied), the Second Court of Appeals extensively analyzed
various dictionaries’ definitions of the word, “common.” Our sister court
emphasized that the primary definition of “common” is “of or relating to a
community at large : generally shared or participated in by individuals of a community: not
limited to one person or special group.” Id. at 576 (quoting Webster's Third New
Int’l Dictionary 458 (2002)). The secondary definition of “common” in Webster’s is
“marked by or resulting from joint action of two or more parties: practiced or
engaged in by two or more equally.” Id. The Kawcak court pointed out that the
Cambridge, MacMillan, and Oxford dictionaries share this same ordering of
definitions. Id. at 576 n.3.


       16
            Former TEX. CIV. PRAC. & REM. CODE ANN. § 27.001(2).

                                              10
      Although the second definition would apply to any interests common to at
least two people, the Kawcak court noted that “common interests” as used in the
TCPA refers to the collective expression of “common interests,” not “‘their’
common interests, which would point to common interests held only by the
individuals themselves.” Id. at 580 (emphasis added). Moreover, the TCPA’s
purpose is “to encourage and safeguard the constitutional rights of persons to
petition, speak freely, associate freely, and otherwise participate in government to
the maximum extent permitted by law and, at the same time, protect the rights of a
person to file meritorious lawsuits for demonstrable injury.” TEX. CIV. PRAC. & REM.
CODE ANN. § 27.002. Applying the primary definition of “common” would serve the
TCPA’s purpose, whereas defining “common” to refer to any interests shared by at
least two people would not encourage or safeguard the right to associate freely and
would undermine the statute’s purpose of protecting the right to file meritorious
lawsuits. For example, every contract is a communication between at least two
parties for their common purpose of engaging in the transaction that the contract
describes; thus, under the secondary definition of “common,” every legal action for
the enforcement or breach of a contract would implicate the right of association.
Were “common interests” to be construed this broadly, then any contract claim could
be made the subject of a motion to dismiss, and the claimant could be required to
establish a prima facie case for each element of its claim in an abbreviated time
frame, with little or no discovery. See id. at 569.

      In keeping with the TCPA’s purpose, the Kawcak court concluded that the
exercise of the right of association was not implicated by claims that Kawcak and
another individual conspired in tortious conduct such as breach of fiduciary duty.
See id. at 571, 588. We have previously found Kawcak persuasive, and we relied on
it in concluding that claims that defendants conspired to commit theft or conversion


                                           11
do not implicate the defendants’ exercise of the right of association. See Bandin v.
Free & Sovereign State of Veracruz de Ignacio de la Llave, 590 S.W.3d 647, 653–
54 (Tex. App.—Houston [14th Dist.] 2019, pet. denied).17 The First Court of
Appeals, with whom we share concurrent jurisdiction, has likewise concluded that,
as used in the version of the TCPA at issue here, “the proper definition of ‘common’
in the phrase ‘common interests’ is ‘of or relating to a community at large: public.”
Gaskamp v. WSP USA, Inc., 596 S.W.3d 457, 476 (Tex. App.—Houston [1st Dist.]
2020, pet. dism’d w.o.m.) (op. on reh’g en banc). The Fifth and the Eighth Courts of
Appeals have similarly construed “common interests.” See Dyer v. Medoc Health
Servs., LLC, 573 S.W.3d 418, 426 (Tex. App.—Dallas 2019, pet. denied)
(communication “must involve public or citizen’s participation” to constitute an
exercise of the right of association (quoting ExxonMobil Pipeline Co. v. Coleman,
464 S.W.3d 841, 848 (Tex. App.—Dallas 2015), rev’d on other grounds, 512
S.W.3d 895 (Tex. 2017) (per curiam))); Clinical Pathology Labs., Inc. v. Polo, No.

       17
           In Reeves v. Harbor America Central, Inc., No. 14-18-00594-CV, __S.W.3d__, 2020
WL 2026527 (Tex. App.—Houston [14th Dist.] Apr. 25, 2020, pet. filed), a majority of a panel of
this Court held, without discussing the meaning of the word “common,” that the TCPA applied to
claims for “breach of an employment agreement containing non-compete, non-solicitation, and
confidentiality provisions, misappropriation of trade secrets, conversion, and breach of fiduciary
duty.” Id. at *1. The dissent would have followed Kawcak’s reasoning in construing “common
interests” to require a public component that is not satisfied by a mere “business decision between
two parties.” See id. at *9–10 (Zimmerer, J., dissenting).
       An argument can be made that the Reeves majority’s rationale conflicts with our reasoning
in Bandin. In both cases, a claimant alleged that a defendant had joined with at least one other
person to unlawfully convert or misappropriate the claimant’s property. In Bandin, we held that
membership in an alleged conspiracy does not implicate the right of association, but we held in
Reeves that “a competing [business] enterprise” is a “common interest” sufficient to implicate the
right of association, even though the enterprise allegedly was founded on misappropriated
property. Assuming, without deciding, that such a conflict exists, Bandin, as the earlier precedent,
would control over later cases that do not distinguish or purport to apply it, absent a contrary
decision by a higher court or by this court sitting en banc. See Johnson v. Harris County, No. 14-
18-00784-CV, __S.W.3d__, 2020 WL 5792027, at *3 (Tex. App.—Houston [14th Dist.] Sept. 29,
2020, no pet.); Burnett v. Sharp, 328 S.W.3d 594, 598 (Tex. App.—Houston [14th Dist.] 2010, no
pet.).

                                                12
08-19-00067-CV, __S.W.3d__, 2020 WL 4519803, at *10 (Tex. App.—El Paso
Aug. 6, 2020, pet. filed) (right of association not implicated by “a private dispute
over a private matter” that had “no public purpose associational interests”).18

       We apply the same reasoning here. The only communications at issue in
Midtown’s claims against Republic are the contract between them, the alleged
representations by Republic and the Chopra Parties that they would and could fund
the construction and operation of the restaurant, and disagreements about Midtown’s
accounting. These communications concern only a private transaction between
private parties, rather than a matter of “common interest” as that expression is used
in the applicable version of the TCPA. As such, the communications do not
constitute an exercise of the right of association protected by the TCPA.

       We overrule Republic and the Chopra Parties’ first issue. Because Republic
and the Chopra Parties failed to meet their initial burden to prove by a preponderance
of the evidence that Midtown’s claims are based on, related to, or in response to their
exercise of their right of free speech, their right to petition, or their right of
association, the burden never shifted to Midtown to establish a prima facie case for
each element of its claims, nor did the burden then move back to Republic and the
Chopra Parties to prove an affirmative defense. We accordingly do not consider
Republic and the Chopra Parties’ second, third, and fourth issues.

       Their fifth issue, in which they contend they are entitled to recover attorney’s
fees, costs, expenses, and sanctions, is predicated on the successful reversal of the



       18
           A similar issue was presented to the Supreme Court of Texas in ExxonMobil Pipeline
Co. v. Coleman, 512 S.W.3d 895, 901 (Tex. 2017) (per curiam); however, because the court
concluded that the private communications at issue constituted the exercise of the right of free
speech, it did not reach the question of whether the communications also constituted the exercise
of the right of association.

                                               13
trial court’s order denying their motion. Because the TCPA does not apply to
Midtown’s claims, we overrule Republic and the Chopra Parties’ fifth issue as well.

                                IV. CONCLUSION

      Because Republic and the Chopra Parties failed to establish that the TCPA
applies to Midtown’s claims against them, we affirm the trial court’s ruling denying
Republic and the Chopra Parties’ motion to dismiss.




                                      /s/     Tracy Christopher
                                              Justice


Panel consists of Justices Christopher, Jewell, and Hassan.




                                         14